BLUE, Chief Judge.
We grant Gerald Boyd’s petition for a writ of certiorari and quash that portion of the trial court’s order abating the third-party complaint filed against him by Stephen and Mary Halstead. We agree with the trial court’s conclusion that the Hal-steads have not stated a sufficient claim for indemnity. See, e.g., Houdaille Indus., Inc. v. Edwards, 374 So.2d 490 (Fla.1979); Leggiere v. Merrill Lynch Realty/Fla., Inc., 544 So.2d 240 (Fla. 2d DCA 1989). The trial court’s decision to also abate the claim against Boyd is inconsistent with its decision to dismiss the claim. See Britamco Underwriters, Inc. v. Cent. Jersey Invs., Inc., 632 So.2d 138 (Fla. 4th DCA 1994).
Petition granted.
GREEN and KELLY, JJ„ Concur.